DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
On page 22, lines 14 and 17 of the specification, “the motor controller 140” should read “the motor controller 120”.  
Appropriate correction is required.
Claim Objections
Claim 16 is objected to because of the following informalities:  
In Claim 16, line 5, “until the target creep wheel speed is not achieved” should read “until the target creep wheel speed is achieved”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-11, and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tashiro (U.S. Patent No. 9045127; hereinafter Tashiro).
Regarding claim 1, Tashiro teaches a system for controlling creep running of a vehicle (Tashiro: Col. 12, lines 22-23; i.e., the creep travelling is performed according to the motor 1) equipped with an engine and a transmission (Tashiro: Col. 2, lines 61-65; i.e., the hybrid vehicle is provided with … an internal combustion engine (an engine) 2 for transmitting a driving force (a torque) to the front wheels FT, a continuously variable transmission 3…),
the system comprising: 5a driving information detection unit detecting driving information of the vehicle (Tashiro: Col. 3. Lines 21-23; i.e., the ECU 8 is supplied with an output signal from an accelerator aperture sensor 11 for detecting a manipulated amount of an accelerator pedal);
an engine controller for controlling an output torque of the engine (Tashiro: Col. 3, lines 3-5; i.e., an electric control device ECU (Electric Control Unit) 8 for controlling separately the motor 1, the internal combustion engine 2…);
and a vehicle control unit controlling the engine controller to output a basic creep driving torque (Tashiro: Col. 6, lines 27-31; i.e., FIG. 3 illustrates a corresponding map of the output torque from the rear motor 6 with respect to the acceleration and the load (the road gradient and the carrying weight). Totally, 12 characteristics, namely 6 types of the road gradients including the flat road; the flat road case corresponds to the basic creep driving torque),
and when the vehicle is on a sloped road of more than a 10predetermined inclination, to further output a first additional driving torque corresponding to an inclination of the sloped road (Tashiro: Fig. 3: i.e., additional cases of increasing road gradients and corresponding output driving torques are displayed; If the inclination of the slope is greater than road gradient C, for example, the controller would output a driving torque according to the next case, i.e., road gradient D).


    PNG
    media_image1.png
    416
    394
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    331
    393
    media_image2.png
    Greyscale
Regarding claim 2, Tashiro teaches the system according to claim 1. Tashiro further teaches wherein the driving information detection unit comprises a vehicle speed sensor (Tashiro: Col. 10, lines 39-41; i.e., the procedure advances to step ST5 where whether or not the absolute value of the vehicular speed is less than a speed β; a vehicle speed sensor is inherently necessary to determine the vehicle speed), an accelerator pedal sensor (APS), a brake 15pedal sensor (BPS) (Tashiro: Col. 3, lines 21-24; i.e., the ECU 8 is supplied with an output signal from an accelerator aperture sensor 11 for detecting a manipulated amount of an accelerator pedal (not drawn) and an output signal from a brake pedal sensor 12), a longitudinal acceleration sensor (Tashiro: Col. 6, lines 63-65; i.e., the driving force is calculated by adding a travel resistance to a product of the vehicle mass multiplied by the acceleration; a vehicle acceleration sensor is inherently necessary to determine the vehicle acceleration), a wheel speed sensor (Tashiro: Col. 5, lines 40-41; i.e., the revolution speed of the rear motor 6 with respect to the vehicular speed is determined uniquely; given the fixed wheel radius, the wheel speed can be determined from the motor revolution speed), and a transmission position sensor (TPS) (Tashiro: Col. 10, lines 18-22; i.e., the procedure advances to step ST2 where whether or not a 
    PNG
    media_image3.png
    705
    582
    media_image3.png
    Greyscale
range by which the vehicle can travel forward or backward).

Regarding claim 3, Tashiro teaches the system according to claim 1. Tashiro further teaches wherein the engine controller is configured to control the engine to output the basic creep driving torque (Tashiro: Col. 6, lines 27-31; i.e., FIG. 3 illustrates a corresponding map of the output torque from 
and to further output 20the first additional driving torque (Tashiro: Fig. 3: i.e., additional cases of increasing road gradients and corresponding output driving torques are displayed; If the inclination of the slope is greater than road gradient C, for example, the controller would output a driving torque according to the next case, i.e., road gradient D).
Regarding claim 4, Tashiro teaches the system according to claim 1. Tashiro further teaches wherein the vehicle control unit calculates the first additional driving torque corresponding to the inclination of the sloped road when the transmission is in a reverse range while the vehicle is on a downward 24slope or when the transmission is in a forward range on an upward slope (Tashiro: Col. 10, lines 18-24; i.e., the procedure advances to step ST2 where whether or not a travelling range is selected via a shift lever of the vehicle is determined. The travelling range refers to a range by which the vehicle can travel forward or backward. In the present embodiment, the travelling range refers to a drive gear range, a second gear range or a reverse gear range but not a parking gear range or a neutral gear range; Col. 10, lines 5-7; i.e., the angle of the road gradient is defined as positive as the proceeding direction is an ascending slope).
Regarding claim 7, Tashiro teaches the system according to claim 1. Tashiro further teaches wherein the vehicle control unit calculates a minimum creep driving torque as a sum of the basic creep driving torque and 15the first additional driving torque corresponding to the road inclination (Tashiro: Fig. 7; i.e., the control loop displayed will continue multiple iterations until the vehicle speed is equal to β (at step ST5), adding to the driving torque during each iteration; therefore, after the first iteration, the minimum driving torque would equal the sum of basic creep torque for the corresponding road gradient and the additional driving torque applied at step ST6),
and controls the engine controller to output a final creep driving torque of at least the minimum creep driving torque (Tashiro: Fig. 3; i.e., the final creep driving torque for SLb, for example, will be the same or higher than the minimum output torque for SLb).
Regarding claim 8, Tashiro teaches the system according to claim 7. Tashiro further teaches wherein the minimum creep driving torque is 20retrieved from a predetermined control map preset with respect to the road inclination based on a basic vehicle mass (Tashiro: Col. 6, lines 43; i.e., it is possible to search the load corresponding to the acceleration and the output torque from the map of FIG. 3. For example, in the map illustrated in FIG. 3, if the intersection point of the acceleration and the output torque is nearby a slant line denoting the road gradient with 2 passengers, it is estimated that the vehicle is travelling on a road having the road gradient and has 2 passengers on board).
Regarding claim 9, Tashiro teaches the system according to claim 7. Tashiro further teaches wherein, when a target creep running wheel speed is not achieved by the minimum creep driving torque, the vehicle control 25unit increases the final creep driving torque by feeding back a second additional driving torque (Tashiro: Col. 10, lines 55-58; i.e., if it is determined that the absolute value of the vehicular speed is less than the speed β at step ST5 (the determination result of step ST5 is YES), the procedure advances to step ST6 where the vehicle is being accelerated in the creep travelling; additional driving torque is required to increase the vehicle speed to equal β).
Regarding claim 10, Tashiro teaches the system according to claim 7. Tashiro further teaches wherein the vehicle control unit calculates a 5second additional driving torque to compensate a gravitational effect of a vehicle mass increase on the sloped road (Tashiro: Col. 11, lines 3-6; i.e., the procedure advances to step ST9 where the load is estimated from the road gradient and the carrying weight according to the map of FIG. 3 stored in the memory 8b; the loop repeats with the additional driving torque until the vehicle speed is equal to β),
and adds the second additional driving torque to the minimum creep driving torque to form the final creep driving torque (Tashiro: Fig. 7; i.e., the control loop displayed will continue multiple iterations until the vehicle speed is equal to β, adding to the driving torque during each iteration).
Regarding claim 11, Tashiro teaches a method for controlling creep running of a vehicle (Tashiro: Col. 12, lines 22-23; i.e., the creep travelling is performed according to the motor 1) equipped with an engine and a transmission (Tashiro: Col. 2, lines 61-65; i.e., the hybrid vehicle is provided with … an internal combustion engine (an engine) 2 for transmitting a driving force (a torque) to the front wheels FT, a continuously variable transmission 3…),
the method comprising: determining a low speed condition of a vehicle speed being less than a threshold vehicle speed (Tashiro: Col. 10, lines 39-41; i.e., the procedure advances to step ST5 where whether or not the absolute value of the vehicular speed is less than a speed β);
determining a road inclination condition of whether a road inclination is 15above a threshold inclination (Tashiro: Fig. 3: i.e., additional cases of increasing road gradients and corresponding output driving torques are displayed; If the inclination of the slope is greater than road gradient C, for example, the controller would output a driving torque according to the next case, i.e., road gradient D);
determining a transmission position condition of whether the vehicle is in the reverse (R) range on a downward slope or whether the vehicle is in the forward (D) range in an upward slope (Tashiro: Col. 10, lines 18-24; i.e., the procedure advances to step ST2 where whether or not a travelling range is selected via a shift lever of the vehicle is determined. The travelling range refers to a range by which the vehicle can travel forward or backward. In the present embodiment, the travelling range refers to a drive gear range, a second gear range or a reverse gear range but not a parking gear range or a neutral gear range; Col. 10, lines 5-7; i.e., the angle of the road gradient is defined as positive as the proceeding direction is an ascending slope); 
determining a pedal condition of whether an off-signal is received from 20both an accelerator pedal sensor (APS) and a brake pedal sensor (BPS) (Tashiro: Col. 10, lines 29-32; i.e., if it is determined that the brake pedal is off at step ST3 (the determination result of step ST3 is YES), the procedure advances to step ST4 where whether or not the accelerator pedal is off is determined);
calculating a minimum creep driving torque as a sum of a basic creep driving torque for creep driving of the vehicle on a flat road and a first additional driving torque corresponding to the road inclination, in the case that the low speed condition, the road inclination condition, the transmission position 26condition, and the pedal condition are met (Tashiro: Fig. 7; i.e., the control loop displayed will continue multiple iterations until the vehicle speed is equal to β (at step ST5), adding to the driving torque during each iteration; therefore, after the first iteration, the minimum driving torque would equal the sum of basic creep torque for the flat road condition and the additional driving torque applied at step ST6; the output torque acceleration at step ST6 can only be performed if all the previous conditions are met);
and controlling the engine to output a final creep driving torque that is at least the minimum creep driving torque (Tashiro: Fig. 3; i.e., the final creep driving torque for SLb, for example, will be the same or higher than the minimum output torque for SLb).
Regarding claim 13, Tashiro teaches the method according to claim 11. Tashiro further teaches wherein when the transmission position 10condition is not satisfied, the creep running of the vehicle is controlled by the basic creep driving torque (Tashiro: Col. 11, lines 17-18; i.e., the step ST10 of FIG. 7 will not be performed only when the determination result of step ST2 or step ST3 is NO; the additional driving torque is not applied).
Regarding claim 14, Tashiro teaches the method according to claim 11. Tashiro further teaches wherein the calculation of the minimum creep driving torque is performed by retrieving a value corresponding to the 15road inclination from a predetermined control map (Tashiro: Col. 6, lines 43; 
Regarding claim 15, Tashiro teaches the method according to claim 11. Tashiro further teaches the method further comprising: determining whether a target creep wheel speed is achieved by the minimum creep driving torque (Tashiro: Col. 10, lines 59-62; i.e., if it is determined that the absolute value of the vehicular speed is equal to or greater than the speed β at step ST5 (the determination result of step ST5 is NO), the procedure advances to step ST7); 
and 20maintaining the minimum creep driving torque as the final creep driving torque, when the target creep wheel speed is achieved by the minimum creep driving torque (Tashiro: Col. 10, lines 62-63; i.e., the procedure advances to step ST7 where the vehicle is travelling uniformly in the creep travelling; See Fig. 7 for ST7 i.e., travelling by the rear motor revolution speed controlled constant speed).
Regarding claim 16, Tashiro teaches the method according to claim 11. Tashiro further teaches the method further comprising: determining whether a target creep wheel speed is achieved by the minimum creep driving torque (Tashiro: Col. 10, lines 39-42; i.e., the procedure advances to step ST5 where whether or not the absolute value of the vehicular speed is less than a speed β at which the vehicle is travelling uniformly in the creep travelling);
and if the target creep wheel speed is not achieved, controlling the final creep driving torque by feeding back a second additional driving torque to the 5minimum creep driving torque, until the target creep wheel speed is achieved (Tashiro: Col. 10, lines 55-58; i.e., if it is determined that the absolute value of the vehicular speed is less than the speed β at step ST5 (the determination result of 
Regarding claim 17, Tashiro teaches a system for controlling creep running of a vehicle (Tashiro: Col. 12, lines 22-23; i.e., the creep travelling is performed according to the motor 1) equipped with an engine, a motor, and a transmission (Tashiro: Col. 2, lines 61-65; i.e., the hybrid vehicle is provided with an electric motor (a motor) 1 and an internal combustion engine (an engine) 2 for transmitting a driving force (a torque) to the front wheels FT, a continuously variable transmission 3…),
the system comprising: 10a driving information detection unit detecting driving information of the vehicle (Tashiro: Col. 3. Lines 21-23; i.e., the ECU 8 is supplied with an output signal from an accelerator aperture sensor 11 for detecting a manipulated amount of an accelerator pedal);
an engine controller for controlling an output torque of the engine; a motor controller for controlling an output torque of the motor; (Tashiro: Col. 3, lines 3-5; i.e., an electric control device ECU (Electric Control Unit) 8 for controlling separately the motor 1, the internal combustion engine 2…);
and a vehicle control unit controlling the engine controller to output a basic 15creep driving torque (Tashiro: Col. 6, lines 27-31; i.e., FIG. 3 illustrates a corresponding map of the output torque from the rear motor 6 with respect to the acceleration and the load (the road gradient and the carrying weight). Totally, 12 characteristics, namely 6 types of the road gradients including the flat road; the flat road case corresponds to the basic creep driving torque),
and when the vehicle is on a sloped road of more than a predetermined inclination, controlling the motor controller to output a first additional driving torque corresponding to an inclination of the sloped road 
Regarding claim 18, Tashiro teaches the system according to claim 17. Tashiro further teaches wherein the vehicle control unit controls the 20engine controller and the motor controller to form a final creep driving torque comprising a sum of the basic creep driving torque of the engine, the first additional driving torque of the motor taking into account the road inclination, and a second additional driving torque of the motor taking into account a vehicle mass variation (Tashiro: Fig. 7; i.e., the control loop displayed will continue multiple iterations until the vehicle speed is equal to β (at step ST5), adding to the driving torque during each iteration; therefore, after a couple iterations, the final driving torque would equal the sum of basic creep torque and each additional driving torque applied at step ST6 until the speed is equal to β (at step ST5) in which no additional driving torque is applied).
Regarding claim 19, Tashiro teaches a system for controlling creep running of a vehicle (Tashiro: Col. 12, lines 22-23; i.e., the creep travelling is performed according to the motor 1) equipped with a motor and a transmission (Tashiro: Col. 2, lines 61-65; i.e., the hybrid vehicle is provided with an electric motor (a motor) 1 and an internal combustion engine (an engine) 2 for transmitting a driving force (a torque) to the front wheels FT, a continuously variable transmission 3…),
the system comprising: 10a driving information detection unit detecting driving information of the vehicle (Tashiro: Col. 3. Lines 21-23; i.e., the ECU 8 is supplied with an output signal from an accelerator aperture sensor 11 for detecting a manipulated amount of an accelerator pedal);
a motor controller for controlling an output torque of the motor; (Tashiro: Col. 3, lines 3-5; i.e., an electric control device ECU (Electric Control Unit) 8 for controlling separately the motor 1, the internal combustion engine 2…);
and a vehicle control unit controlling the engine controller to output a basic 15creep driving torque (Tashiro: Col. 6, lines 27-31; i.e., FIG. 3 illustrates a corresponding map of the output torque from the rear motor 6 with respect to the acceleration and the load (the road gradient and the carrying 
and when the vehicle is on a sloped road of more than a predetermined inclination, to further output a first additional driving torque corresponding to an inclination of the sloped road (Tashiro: Fig. 3: i.e., additional cases of increasing road gradients and corresponding output driving torques are displayed; If the inclination of the slope is greater than road gradient C, for example, the controller would output a driving torque according to the next case, i.e., road gradient D).
Regarding claim 20, Tashiro teaches the system according to claim 19. Tashiro further teaches wherein the vehicle control unit controls the motor controller to output a final creep driving torque formed as a sum of the basic creep driving torque of the motor, the first additional driving torque of the 15motor taking into account the road inclination, and a second additional driving torque taking into account a vehicle mass variation (Tashiro: Fig. 7; i.e., the control loop displayed will continue multiple iterations until the vehicle speed is equal to β (at step ST5), adding to the driving torque during each iteration; therefore, after a couple iterations, the final driving torque would equal the sum of basic creep torque and each additional driving torque applied at step ST6 until the speed is equal to β (at step ST5) in which no additional driving torque is applied).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro and further in view of Gennard et al. (U.S. Patent No. 10030598; hereinafter Gennard).
Regarding claim 5, Tashiro teaches the system according to claim 4, but Tashiro does not teach wherein the vehicle control unit estimates the road inclination based on a longitudinal acceleration sensor value and a 5differentiation of a wheel speed sensor value.
However, in the same field of endeavor, Gennard teaches wherein the vehicle control unit estimates the road inclination based on a longitudinal acceleration sensor value and a 5differentiation of a wheel speed sensor value (Gennard: Col. 3, lines 30-33; i.e., if the vehicle is accelerating, this can be detected as the rate of change of the wheel speed signals, and the value calculated subtracted from the accelerometer signal to calculate the slope).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Tashiro to have further incorporated wherein the vehicle control unit estimates the road inclination based on a longitudinal acceleration sensor value and a 5differentiation of a wheel speed sensor value, as taught by Gennard. Doing so would allow the vehicle to estimate the road inclination while the vehicle is accelerating compared to an inclinometer 
Regarding claim 6, Tashiro in view of Gennard teaches the system according to claim 5, but Tashiro does not teach wherein the vehicle control unit estimates the road inclination by calculating a wheel acceleration by the differentiation of a wheel speed sensor value, subtracting the wheel acceleration from the 10longitudinal acceleration sensor value, and then taking an inverse trigonometric function of the subtracted value.
However, in the same field of endeavor, Gennard teaches wherein the vehicle control unit estimates the road inclination by calculating a wheel acceleration by the differentiation of a wheel speed sensor value, subtracting the wheel acceleration from the 10longitudinal acceleration sensor value, and then taking an inverse trigonometric function of the subtracted value (Gennard: Col. 3, lines 27-33; i.e., if the vehicle is stationary or moving at constant speed, the longitudinal accelerometer will provide an indication of the vehicle body angle and this may be equivalent to the hill slope. If the vehicle is accelerating, this can be detected as the rate of change of the wheel speed signals, and the value calculated subtracted from the accelerometer signal to calculate the slope; the difference in acceleration is equal to the slope of the incline, and it is well understood, routine, and conventional to calculate the slope angle using an inverse trigonometric function).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Tashiro to have further incorporated wherein the vehicle control unit estimates the road inclination by calculating a wheel acceleration by the differentiation of a wheel speed sensor value, subtracting the wheel acceleration from the 10longitudinal acceleration sensor value, and then taking an inverse trigonometric function of the subtracted value, as taught by Gennard. Doing so would allow the vehicle to estimate the road inclination while the vehicle is 
Regarding claim 12, Tashiro teaches the method according to claim 11, but Tashiro does not teach wherein the road inclination is estimated based on a longitudinal acceleration sensor value and a 5differentiation of a wheel speed sensor value.
However, in the same field of endeavor, Gennard teaches wherein the road inclination is estimated based on a longitudinal acceleration sensor value and a 5differentiation of a wheel speed sensor value (Gennard: Col. 3, lines 30-33; i.e., if the vehicle is accelerating, this can be detected as the rate of change of the wheel speed signals, and the value calculated subtracted from the accelerometer signal to calculate the slope).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Tashiro to have further incorporated wherein the road inclination is estimated based on a longitudinal acceleration sensor value and a 5differentiation of a wheel speed sensor value, as taught by Gennard. Doing so would allow the vehicle to estimate the road inclination while the vehicle is accelerating compared to an inclinometer which is used in stationary situations (Gennard: Col. 3, lines 33-36; i.e., an inclinometer will generally only function correctly when the vehicle is stationary but this can be used to improve the accuracy of the inclination calculated from the accelerometer).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of controlling creep in vehicles on a sloped road surface includes Ritzert et al. (WO 2013/112179), Marfatia et al. (U.S. Patent No. 9499154), Okada et al. (U.S. Patent No. 6918854), and Marcus (U.S. Patent No. 8543303).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427.  The examiner can normally be reached on Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 5712726956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661